Citation Nr: 1746562	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-22 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that an unappealed March 2007 Board determination denied entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as residuals of frostbite of both feet, including as due to exposure to herbicides.  As the RO has treated the right and left lower extremity peripheral neuropathy claims as original claims, rather as petitions to reopen based on the provision of new and material evidence, the Board will evaluate the claims on the same basis.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Right upper extremity peripheral neuropathy was not shown in service or within one year of separation from service; is not otherwise related to the Veteran's active service, to include as due to herbicide exposure or residuals of cold injury; and is unrelated to the loss of use of the hands for which benefits have been granted under the provisions of 38 U.S.C.A. § 1151.

2.  Left upper extremity peripheral neuropathy was not shown in service or within one year of separation from service; is not otherwise related to the Veteran's active service, to include as due to herbicide exposure or residuals of cold injury; and is unrelated to the loss of use of the hands for which benefits have been granted under the provisions of 38 U.S.C.A. § 1151.

3.  Right lower extremity peripheral neuropathy is attributable to service.

4.  Left lower extremity peripheral neuropathy is attributable to service.


CONCLUSIONS OF LAW

1.  Service connection for right upper extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for left upper extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Right lower extremity peripheral neuropathy was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  Left lower extremity peripheral neuropathy was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, there is a one year presumption for organic diseases of the nervous system.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A presumption of service connection is also available with respect to certain listed conditions where a veteran is shown to have been exposed to herbicides during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962, and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Among the listed conditions is early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  In order to warrant service connection for peripheral neuropathy on the basis of presumed Agent Orange exposure, the early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Board notes that "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to the country of Vietnam itself.  38 C.F.R. § 3.313 (2016).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served there, requires that an individual actually have been present within the land boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a service member had actually set foot within the land borders or served in the inland waters of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S. Ct. 1002, 173 L. Ed 2d 315 (2009).

The Veteran contends that he has bilateral upper and lower extremity peripheral neuropathy due to residuals of cold injury (i.e. frostbite) incurred while standing guard duty at night in 45 degree below zero weather.  In addition or in the alternative, he has argued that the peripheral neuropathy is due to in-service exposure to herbicides, including Agent Orange.

The Veteran's service treatment records document that his November 1965 Report of Medical Examination included a finding of mild pes planus, but otherwise normal examination of the upper and lower extremities.  In December 1965, the Veteran was diagnosed with cellulitis based on pain and moderate edema in the right leg.  He was treated with bed rest, hot soaks, and Ananase (an anti-inflammatory).  The right calf was sore, red, and hot, but Homan's sign was negative for deep vein thrombosis.  In August 1966, the Veteran was treated for left leg pain with moderate edema.  Cellulitis was suspected and he was treated with heat and sulfa medications.  A September 1969 Report of Medical Examination prior to separation included normal examinations of the upper and lower extremities.

In a May 2002 statement, the Veteran asserted that while at the training center at Great Lakes, Illinois he was required to stand guard duty in weather that was 45 degrees below zero with only combat boots on his feet.  Afterwards, he was taken to the naval hospital where he stayed for over a week and was treated for frostbite to both feet and blood clots in both legs.    

A May 2002 VA treatment record included notations of carpal tunnel syndrome in both wrists, as well as paresthesias with extended gripping.  The Veteran also had paresthesia in the legs if he was not careful with his position in sitting or standing.  On examination, the Veteran's sensation was markedly decreased in the feet bilaterally.  The treatment provider's impression was cold residuals, although later VA treatment records from June 2002 included diagnoses of injury by extremes of cold and peripheral neuropathy initially diagnosed in May 2002.    

The Veteran was afforded a VA examination in November 2004 for a claim of frostbite residuals to the bilateral lower extremities.  The Veteran contended that the injuries occurred in January 1966 and extended from the knees to the feet.  Since that time, the Veteran reported burning sensations in the feet and hyperhidrosis of the affected portions of the extremities, as well as cold sensitivity and intolerance.  The Veteran also had problems with numbness in the feet.  The Veteran recently had received a burn injury to the top of his foot, but had been unaware of the injury due to the lack of sensation in the foot.  The examiner noted multiple lower extremity treatment visits from November 1965 to August 1966 that included leg cramps and pes planus of the left foot, as well as a hospital admission for cellulitis for multiple days in December 1965.  The Veteran again was treated for suspected cellulitis in August 1966 for left leg pain and swelling.  The examiner indicated that there did not appear to be any in-service treatment for frostbite or deep vein thrombosis.  The Veteran denied any amputation or debridement of tissue at the time of his claimed frostbite injuries.  Following examination, the examiner diagnosed peripheral sensory motor polyneuropathy of the bilateral lower extremities distal to the knees bilaterally of undetermined etiology.  The examiner concluded that the Veteran's report of treatment for frostbite and deep vein thrombosis injury to the lower extremities in January 1966 could not be confirmed by the record.  The Veteran was hospitalized in December 1965 for cellulitis, but there was no evidence of antibiotic treatment at that time.  Additionally, the Veteran was treated with aspirin and Ananase, which would have been consistent with the standard of treatment for a potential thrombotic event at that time.  The examiner noted that the diagnosed peripheral neuropathy had multiple potential etiologies, including Agent Orange exposure, but it seemed unlikely that the Veteran would have such severe and longstanding sequelae associated with the reported cold injury from 40 years previously, but only have significant impairment recently.  In addition, there was no current evidence of post-thrombotic syndrome at the time of examination.  As such, the examiner was unable to confidently assert that the peripheral neuropathy was a long-term sequela of frostbite and thrombotic event 38 years previously.  Should documentation of a definitive in-service diagnosis and treatment be found, then the examiner concluded that it would be as likely as not that that the peripheral neuropathy was a long-term sequelae of the event.  

In a June 2005 statement, the Veteran stated that while aboard ship off the coast of Vietnam that, "you could smell the fumes from the Agent Orange coming off the shore.  They would come through the vents!!!!"

In a March 2007 Board determination, the Board denied entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as residuals of frostbite of both feet, including due to exposure to herbicides.  The Board found that there was no persuasive evidence suggesting that the Veteran's peripheral neuropathy of the lower extremities either originated in service or was otherwise causally related to service, including as due to frostbite or exposure to herbicides.

A June 2008 private treatment record noted a one year history of bilateral upper extremity numbness.  The Veteran could not identify a specific precipitating incident for the numbness.  The Veteran also discussed some stinging and burning sensations in the soles of the feet when getting home from work and taking off his boots.  The treatment provider stated that the foot symptoms appeared to be a separate issue from the upper extremity problems.  The assessment was bilateral carpal tunnel syndrome.  A July 2008 record included complaints of a couple years of increasing numbness and pain in the bilateral upper extremities.  The treatment provider noted that the Veteran worked as a mechanic.  Another July 2008 record documented burning pain in the soles of his feet that was assessed as questionable peripheral neuropathy in the feet.  

In November 2008, the Veteran underwent right and left carpal tunnel releases.

In a March 2009 statement, the Veteran claimed to have been exposed to Agent Orange and other herbicides in service, while on the U.S.S. America.  He contended that, "When the C130s were spraying the agent orange and other defoliants they would pass right over us and we would feel the spray and smell it.  The air intakes on the ship would draw the herbicides into the ship and it would almost make you sick.  It was not a pleasant smell."  He also stated that he was within sight of the landmass of Vietnam.

An April 2009 Agent Orange examination included the Veteran's complaints of upper extremity neuropathy with onset one year previously and ongoing since that time.  The examiner also stated, "It has been coordinated at the time of evaluation for carpal tunnel syndrome, and he has had bilateral carpal tunnel syndrome surgery."

In a September 2009 Comprehensive Orthopedic Examination for SSA benefits purposes, the Veteran reported having pain in the soles of his feet for 9 or 10 years, as well as pain, numbness, tingling, and stinging sensations in both hands.  The diagnoses included peripheral neuropathy of questionable etiology.  

A January 2010 VA memorandum documented how records searches had shown, "no conclusive proof of in country service."  

In his July 2010 substantive appeal, the Veteran stated that while serving in the Gulf of Tonkin C130s that had been dropping Agent Orange would fly over the ship and "we could feel the residuals of the spray and the smell.  The intakes on the ship would pull the spray into [] the ship and at times it was sickening."  In addition, he cleaned and repaired aircraft and loaded weapons on aircraft that at times were on the ground and the sky above the landmass of Vietnam.

During a December 2012 RO hearing, the Veteran asserted that his lower extremity peripheral neuropathy was predominantly caused by in-service severe frostbite to his feet in January 1966 when he had to stand guard duty at night when the temperature was negative 45 degrees.  The Veteran stated that the next day his legs had swollen up and his feet turned black.  He was hospitalized for a week with his feet elevated to dissolve the blood clots in his legs.  He conceded that no doctor or other medical personnel had ever linked the frostbite to his current peripheral neuropathy.  The Veteran contended symptoms began prior to separation from service and had continued to the present.  The Veteran claimed that in the 1970s he sought treatment for his foot symptoms and was told that they were due to rheumatoid arthritis.  He did not believe that the medical records would still be available.  As to the upper extremity problems, the Veteran stated that the symptoms began about 10 years previously that were the same as the ongoing problems with the feet.  The tingling and stinging felt like a hot needle being stuck into the skin.  The symptoms extended to the back, neck, shoulders, and elbows.  The Veteran stated that he was not sure how the upper extremity peripheral neuropathy was related to his service.  On reflection, the Veteran believed that he did have cold weather injuries to the hands and fingers from the same incident as to the lower extremities described above.  

The Veteran underwent a November 2013 VA hand and finger examination.  The Veteran reported that his arms and hands started going to sleep on him and he was afraid that he would have an accident at work driving a large service truck.  At that time, he was diagnosed with bilateral carpal tunnel syndrome.  In 2008, the examiner noted that the Veteran underwent surgery for a carpal tunnel repair.  The sole diagnosis noted in the examination was bilateral carpal tunnel syndrome from 2008.  

Right and Left Upper Extremity Peripheral Neuropathy

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that right and/or left upper extremity peripheral neuropathy was incurred in or is otherwise related to service, to include as a result of herbicide and/or cold injury exposure.

As to the Veteran's reported exposure to Agent Orange of other herbicide agents, The Veteran has not alleged that he set foot on the landmass of Vietnam.  His personnel records document service aboard the U.S.S. America, which is not listed as a vessel associated with exposure to herbicide agents, including by traveling in inland waterways, or "brown water."  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated September 2017) and http://www.publichealth.va.gov/exposures/agentorange/index.asp; M21, Part IV, Subpart ii, 1.H.2.g.  Moreover, and as noted above, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.  

The Board acknowledges the Veteran's contentions that he was exposed to Agent Orange from C130s flying over the U.S.S. America and/or from smaller aircraft returning to ship that had been over the landmass of Vietnam or actually landed in Vietnam.  The Board however, finds, such assertions too tenuous to enable a finding that the evidence is at least in equipoise as to the question of herbicide exposure.  Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway. Without evidence of such service, the presumptive provisions relating to herbicide exposure are not for application.

As to granting the Veteran's claim on another basis, he has not contended that upper extremity peripheral neuropathy symptoms had their onset in service or within years of service.  His representations have been clear that the upper extremity numbness, tingling, and other associated symptoms did not begin until multiple decades after service.  As such, entitlement to service connection based on in-service incurrence or incurrence within one year of separation from service is not warranted.  Cf. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)

The sole evidence of record as to any association between the Veteran's claimed in-service cold injury to the lower extremities, asserted Agent Orange exposure, or otherwise linking his current bilateral upper extremity peripheral neuropathy to service is the Veteran's current contentions.  In that regard, he certainly is competent to report numbness, tingling, and other symptoms of upper extremity peripheral neuropathy, but given the Veteran's repeated assertions of symptom onset multiple decades after service and the overall medical complexity of such assertions, the Board finds that his contentions in this regard are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Finally, the Board recognizes that in a January 2014 rating decision, the RO granted entitlement to service connection for loss of use of the hands under the provisions of 38 U.S.C.A. § 1151, based on problems to the hands due to 2009 bilateral carpal tunnel releases.  There is no lay or medical evidence suggesting a relationship between the 2009 surgeries resulting in the loss of use of the hands and any peripheral neuropathy disability above the level of the wrists associated with the 2009 surgeries and/or the benefits granted under the provisions of 38 U.S.C.A. § 1151. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.

Right and Left Lower Extremity Peripheral Neuropathy

The Veteran has consistently reported ongoing bilateral lower extremity peripheral neuropathy symptoms from the time of his claimed frostbite injury in late 1965 or early 1966.  He is competent to report ongoing lower extremity numbness, tingling, and other physically observable symptoms.  In addition, 2002 VA treatment records document lower extremity problems attributed to residuals of cold injury.  There is no indication in the record of any cold injury occurring in the years following the Veteran's separation from service.  The primary medical evidence of record addressing the etiology of the Veteran's lower extremity peripheral neuropathy is the November 2004 VA examination report.  Therein, the examiner discussed the Veteran's inpatient treatment in December 1965 and that his treatment during that admission with aspirin and Ananase and stated that he believed such treatment, "would have been consistent with the standard of care for potential thrombotic event at the time."  Later, however, the examiner stated, "I am unable to confidently assert that his peripheral neuropathy is a long-term sequela of frostbite and thrombotic event some 38 years ago.  Should documentation of definitive diagnosis and treatment for significant frostbite and thrombotic event at that time be available, I would then agree that it would be at least as likely as not long-term sequelae from this event."  Such a conclusion seems entirely inconsistent with the examiner's prior indication that the December 1965 in-patient treatment was consistent with the standards of care for a thrombotic event and, indeed, appears to support a finding that the current right and left lower extremity peripheral neuropathy was the result of in-service thromboses.  The examiner's uncertainty appears to be based on the fact that the hospitalization was for only four days and that it seemed unlikely that the Veteran would have been experiencing ongoing severe peripheral neuropathy symptoms from service, but only recently to have experienced "significant impairment" from the symptoms recently.  The examination report, however, does not indicate how or to what degree the Veteran's symptoms had worsened to the point that it currently represented "significant impairment" and the Veteran's reported history otherwise seems similar to the documented history - that is, he was treated via an extended period of hospitalization for blood clots during the winter months of late 1965 or early 1966.  The Board recognizes that the records do not specifically document frostbite, but given the examiner's conclusion that an in-service documented thrombotic event of sufficient severity would cause the current bilateral lower extremity peripheral neuropathy and in light of the Veteran's consistent lay statements and the other evidence of record, the Board concludes that entitlement to service connection for right and left lower extremity peripheral neuropathy is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy, right upper extremity, is denied.

Entitlement to service connection for peripheral neuropathy, left upper extremity, is denied.

Entitlement to service connection for peripheral neuropathy, right lower extremity, is granted.

Entitlement to service connection for peripheral neuropathy, left lower extremity, is granted.


REMAND

The Veteran also claims that he has an acquired psychiatric disorder, specifically PTSD, that he incurred as a result of events in service.  The Board concludes that additional development of the claim is necessary.

The Veteran's service treatment records do not include any complaints or treatment for mental health problems.

After service, in May 2002, the Veteran denied depression, memory disturbance, or past psychiatric illness or treatment.  A depression screen was negative.  An April 2003 VA treatment record, by contrast, indicated that the Veteran had symptoms of depression, including easy irritability, slightly depressed mood, slight anhedonia, and poor sleep.  He had taken a past trial for Prozac several years previously, but had stopped due to side effects (feeling like there was a heavy weight on his head).  The basis for the symptoms was not discussed.  The assessment was depression.  The Veteran was started on Celexa.  In August 2003, his treatment provider increased the dosage of Celexa without explanation.  

In March 2009, the Veteran reported, "I have been very depressed since I have not be[e]n able to work and have been very depressed about the surgery on my hands."

During a December 2012 RO hearing, the Veteran asserted that he had problems with depression starting while in service.  The symptoms started in 1968 and 1969 when two friends died.  The Veteran also described assisted in the evacuation of dead and wounded from the U.S.S. Liberty and how several people died aboard the ship on which he was stationed when a jet flew into the catwalk on the aircraft carrier.  

The Veteran was afforded a May 2015 VA examination.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner found that the Veteran had adjustment disorder with anxiety.  The examiner noted review of the claims file.  The examiner discussed the Veteran's reported in-service stressors, specifically depression during service in 1968 and 1969 when two of his best friends were killed.  In addition, the Veteran reported that several people died aboard the ship on which he was stationed when a jet flew into the catwalk on the aircraft carrier and that in 1967 he assisted in the evacuation of dead and wounded from the U.S.S. Liberty.  These stressors were confirmed.  Following examination, the examiner concluded that he did not meet the criteria for PTSD and that it was less likely than not that the diagnosed adjustment disorder was related to service.  The rationale noted the Veteran's reports of psychological trauma in Vietnam.  He began taking psychiatric medication beginning in 2003, which coincided with stress on the job.  In 2005, it was noted that he was struggling with depression and in 2011 a diagnosis of PTSD first appeared in his record.  In 2009, the Veteran was stressed by complications from wrist surgery and more recently had been stressed by his wife's disabling conditions.  The examiner attributed the Veteran's adjustment disorder was due to these factors, rather than service.

Based on the above, it appears that the Veteran's currently diagnosed adjustment disorder was aggravated by complications from wrist surgeries.  In that regard, the Veteran underwent right and left carpal tunnel release surgeries in August 2009 at a VA medical facility.  In a January 2014 rating decision, the RO granted entitlement to service connection for loss of use of the hands under the provisions of 38 U.S.C.A. § 1151.  

38 U.S.C.A. § 1151 authorizes payment of compensation "as if" the 38 U.S.C.A. § 1151 disability and any secondary conditions resulting from that disability were service-connected.  See VAOPGCPREC 08-97.  Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. §  3.310(b).  That said, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.

In this case, the November 2015 VA examination report suggests that the Veteran's diagnosed adjustment disorder was aggravated by his August 2009 carpal tunnel surgeries.  However, as a baseline level of disability for the adjustment disorder for the adjustment disorder is not of record, the Board concludes that a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA mental health examination.  The electronic claims file must be made available to the examiner designated to examine the Veteran.  Any tests deemed appropriate should be conducted.  The report of examination should include discussion of the Veteran's documented medical history and assertions and all clinical findings should be reported in detail.  The examiner should then be requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed psychiatric disorder (specifically to include the prior diagnosed PTSD and adjustment disorders): (a) were incurred in service, (b) are otherwise related to service, or was (c) caused OR (d) aggravated by a service-connected disability, to include the loss of use of the hands pursuant to 38 U.S.C.A. § 1151.  If the examiner finds that the Veteran's claimed acquired psychiatric disability(ies) has(have) been aggravated by his loss of use of the hands, he or she should render an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


